Exhibit 10.3

PERFORMANCE/RESTRICTED STOCK AGREEMENT

This Performance/Restricted Stock Agreement (the “Agreement”) made as of the
22nd day of February 2012 by and between ALLEGHENY TECHNOLOGIES INCORPORATED, a
Delaware corporation (the “Corporation”) and [NAME] (the “Employee”).

WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Stock 2007 Incentive Plan (the “Incentive Plan”);

WHEREAS, the Corporation desires to encourage the Employee to remain an employee
of the Corporation and, during such employment, to contribute substantially to
the financial performance of the Corporation and, to provide that incentive, the
Corporation has awarded, subject to the performance and employment restrictions
described herein, the Employee an aggregate of [NUMBER OF SHARES] shares of the
common stock of the Corporation, $0.10 par value per share (“Common Stock”);

WHEREAS, half of the Shares Subject to Restrictions are subject to the
Corporation’s attainment of the performance requirements set forth in Paragraph
3(b) (the “Performance Criteria”); and half of the Shares Subject to
Restrictions are subject to the Employee’s remaining an Employee (except in
instances of death, disability or Retirement as described below) during the
Restriction Period set forth in Paragraph 3(c), subject to accelerated
termination of the Restriction in the event of attainment of the Performance
Criteria; and

WHEREAS, the Corporation and the Employee desire to evidence the award of the
Shares Subject to Restrictions and the terms and conditions applicable thereto
in this Restricted Stock Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Corporation and the Employee agree
as follows:

1. Grant of Shares Subject to Restrictions. The Corporation hereby grants to the
Employee, as of the date first written above, the Shares Subject to Restrictions
subject to the restrictions and other terms and conditions set forth herein.
Simultaneously with the execution and delivery of this Agreement, the Employee
shall deliver to the Corporation a stock power endorsed in blank relating to the
Shares Subject to Restrictions (including in such power any increases or
adjustments to the Shares Subject to Restrictions). As soon as practicable after
the Date of Grant, the Corporation shall direct that the Shares Subject to
Restrictions be registered in the name of and issued to the Employee and
initially bearing the legend described in Paragraph 6. The Shares Subject to
Restrictions and any certificate or certificates representing the Shares Subject
to Restrictions shall be held in the custody of the Corporation or its designee
until the expiration of the applicable Restrictions. Upon any forfeiture in
accordance with Paragraph 4 of the Shares Subject to Restrictions, the forfeited



--------------------------------------------------------------------------------

shares and any certificate or certificates representing the forfeited Shares
Subject to Restrictions shall be canceled.

2. Restrictions. Employee shall have all rights and privileges of a stockholder
of the Corporation with respect to the Shares Subject to Restrictions, except
that the following restrictions shall apply:

(a) None of the Shares Subject to Restrictions may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below, except to the extent of the Corporation’s earlier
attainment of the Performance Criteria, as defined below.

(b) The Shares Subject to Restrictions are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.

(c) The Shares Subject to Restrictions and any certificate representing the
Shares Subject to Restrictions shall be held in custody by the Corporation or
its designee until such time as either the Performance Criteria are attained or
the Restriction Period shall have been completed.

(d) Dividends paid with respect to the Shares Subject to Restrictions during the
Restriction Period shall not be paid to the Employee and, instead, shall be
converted into additional shares of Restricted Stock at the price at which
shares of common stock of the Corporation are purchased under the Corporation’s
outstanding dividend reinvestment program and on the date such purchases are
made and such shares of Restricted Stock shall be additions to the shares
subject to the Restrictions hereunder.

3. Term of Restriction.

(a) Subject to the forfeiture provisions of Paragraph 4 of this Agreement, the
Restrictions shall lapse (i) with respect to half of the Shares Subject to
Restrictions on the earlier of (x) February 23, 2017 if the Employee is an
employee of the Corporation on February 23, 2017, unless the Employee’s
cessation of employment was due to the Employee’s death, disability or
Retirement (as defined below), or (y) as soon after the completion of the audit
of the Corporation for the 2014 fiscal year as it may be determined that the
Performance Criteria have been attained and (ii) with respect to half of the
Shares Subject to Restrictions, as soon after the completion of the audit of the
Corporation for the 2014 fiscal year as it may be determined that the
Performance Criteria have been. With respect to the half of the Shares Subject
to Restrictions subject only to the Performance Criteria, if the Corporation
does not attain the Performance Criteria on or before the three year measurement
period ending December 31, 2014, such half of the Shares Subject to Restrictions
shall be forfeited immediately upon the completion of that three-year
measurement period.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the “Performance Criteria” shall mean that
the net income of the Corporation, measured under GAAP, shall exceed
$350 million, in the aggregate, for the 2012, 2013 and 2014 fiscal years of the
Corporation. The period for measuring the Performance Criteria shall end as of
December 31, 2014 and the Personnel and Compensation Committee shall as promptly
as possible following the completion of the audit of the Corporation for the
2014 fiscal year determine whether the Performance Criteria have been met.

(c) The period from the Date of Grant until the lapse of the applicable
Restrictions with respect to the Shares Subject to Restrictions is the
“Restriction Period” for purposes of this Agreement.

(d) As soon as administratively practicable following the lapse of the
Restrictions without a forfeiture of the applicable Shares Subject to
Restrictions, and upon the satisfaction of all other applicable conditions as to
such Shares Subject to Restrictions, including, but not limited to, the payment
by the Employee of all applicable withholding taxes, if any, the Corporation
shall deliver or cause to be delivered to the Employee shares of Common Stock,
which may be in the form of a certificate or certificates for such shares, equal
in number to the applicable Shares Subject to Restrictions, which shall not be
subject to the transfer restrictions set forth above and shall not bear the
legend described in Paragraph 6. Without limiting the foregoing, (i) if the
Performance Criteria are met, all Shares Subject to Restrictions shall become
non-forfeitable and such Shares or the certificate representing such
non-forfeitable shares of common stock of the Corporation shall be delivered as
described above and (ii) if the Performance Criteria are not met, (x) half of
the Shares Subject to Restrictions shall be forfeited immediately after the end
of the measurement period for such Performance Criteria and (y) the remaining
half of the Shares Subject to Restrictions shall be non-forfeitable, if at all,
at the end of the Restriction Period.

4. Forfeiture of Shares Subject to Restrictions. If Employee’s employment with
the Corporation and all of its direct or indirect subsidiaries is terminated by
either party for any reason, including, but not limited to, the involuntary
termination of the Employee’s employment with the Corporation for any reason,
with or without cause, other than the Employee’s death, disability or retirement
with the consent of the Corporation when the Employee is at least 55 years of
age with at least five years of service (“Retirement”), (i) all rights of the
Employee to the Shares Subject to Restrictions which remain subject to the
Restrictions shall terminate immediately and be forfeited in their entirety, and
(ii) the forfeited Shares Subject to Restrictions and any stock certificate or
certificates representing the forfeited Shares Subject to Restrictions shall be
canceled. If the Employee dies or becomes disabled during the Restriction
Period, the Shares Subject to Restrictions will immediately vest. If the
Employee retires with the consent of the Corporation when the Employee is at
least 55 years of age with at least five years of service, the Employee (or the
Employee’s beneficiary) shall receive the Shares Subject to Restrictions when,
if and to the extent, the Restrictions lapse under Paragraph 3.

 

3



--------------------------------------------------------------------------------

5. Change of Control. All Shares Subject to Restrictions shall fully vest in the
event of a Change of Control as defined in the Incentive Plan.

6. Legend. During the Restriction Period, the shares of Restricted Stock and any
share certificate or certificates evidencing the Shares Subject to Restrictions
shall be endorsed with the following legend (in addition to any legend required
under applicable securities laws or any agreement by which the Corporation is
bound):

THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN ALLEGHENY TECHNOLOGIES INCORPORATED AND THE HOLDER OF THIS CERTIFICATE.
A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION.

7. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the number of Shares Subject to Restrictions or from any cash
amount payable hereunder or any other cash payments due to Employee all taxes,
including social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to the
Shares Subject to Restrictions.

8. Adjustments to Number of Shares. Any shares issued to Employee with respect
to the Shares Subject to Restrictions in the event of any change in the number
of outstanding common stock of the Corporation through the declaration of a
stock dividend or a stock split or combination of shares or any other similar
capitalization change shall be deemed to be Shares Subject to Restrictions
subject to all the terms set forth in this Agreement.

9. No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon Employee any right with respect to continuance of his or
her employment or other relationship, nor shall it interfere in any way with the
right of the Corporation or its direct or indirect subsidiary to terminate his
or her employment or other relationship at any time. Income realized by Employee
pursuant to this Agreement shall not be included in Employee’s earnings for the
purpose of any benefit plan in which Employee may be enrolled or for which
Employee may become eligible unless otherwise specifically provided for in such
plan.

10. Employee Representations. In connection with the issuance of the Shares
Subject to Restrictions, Employee represents the following:

(a) Employee has reviewed with Employee’s own tax advisors, the federal, state,
local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that

 

4



--------------------------------------------------------------------------------

Employee (and not the Corporation) shall be responsible for Employee’s own tax
liability that may arise as a result of this Agreement and the transactions
contemplated hereby.

(b) Employee has received, read and understood this Agreement and the Incentive
Plan and agrees to abide by and be bound by their respective terms and
conditions.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed and construed in accordance
with the domestic laws of the Commonwealth of Pennsylvania without regard to
such Commonwealth’s principles of conflicts of laws.

(b) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.

(c) Entire Agreement; Amendment. This Agreement contain the entire understanding
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, with respect to
the subject matter of this Agreement. This Agreement may not be amended or
modified without the written consent of the Corporation and Employee.

(d) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original and all of which together shall constitute one document.

 

5



--------------------------------------------------------------------------------

(e) Definitions. Initially capitalized terms not otherwise defined in this
Restricted Stock Agreement shall have the meanings ascribed thereto in the
Incentive Plan.

IN WITNESS WHEREOF, the parties have executed this Shares Subject to
Restrictions Agreement as of the date first written above.

 

ALLEGHENY TECHNOLOGIES INCORPORATED By:   /s/ Elliot S. Davis Name:   Elliot S.
Davis Title:  

Senior Vice President, General Counsel,

Chief Compliance Officer

and Corporate Secretary

 

PARTICIPANT     WITNESS          

 

6